DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 10/29/20 is acknowledged.
Claims 11 and 44-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/20.

Drawings
The drawings are objected to for the following reasons.  In figure 7C, item 10 has been mislabeled as item 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 is objected for the following defect.  In the phrase “according to claim;”, the number of the claim that claim 24 depends on has been omitted.  In the previous version of the claims, this phrase read, “according to claim 1;” (boldface added), and the removal of number “1” was not indicated by editorial marks (such as strikethrough or square brackets).  Examiner believes it is clear that the omission of the “1” was unintentional, and has interpreted and suggests correcting the claim language accordingly. 
Appropriate correction is required.
Because the “1” was not formally deleted in the first place, bringing it back would not be a formal amendment.  Therefore, to overcome the objection, Applicant should simply include it in the next draft of the claims, without any underlining.  See Examiner’s suggested revisions, following the 112(b) rejections, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 3, the term, “the load cell”, lacks proper antecedent basis.  Examiner has interpreted and suggests amending this to read “thesensor”, as Examiner believes Applicant intended.
Claims 9 and 36 have numerous defects which render the claims indefinite.  Primarily, the metes and bounds of terms with the modifier “accepted” are unclear.  Furthermore, the preamble refers to a list of what appear to be steps as “parameters”.  Lastly, the term, “the cumulative”, lacks proper antecedent basis, and does not have a readily apparent meaning.  See Examiner’s suggested revisions, below, for identification of all defects.

In view of the foregoing objection and 112(b) rejections, Examiner has interpreted and suggests amending the claims as follows, with additions underlined, deletions double-bracketed or struck through, and all changes in boldface:

3. (Original) The fluid monitoring device according to claim 1, wherein thesensor comprises a bending beam load cell or a tension load cell capable of translating up to 10kg of force with an accuracy of 1-2 g into an electrical signal.

9. (Original) The fluid monitoring device according to claim 1, wherein the algorithm comprises the steps of:
1) repeating measurements at regular intervals;
2) averaging a series of measurements to provide a running average;
3) determining whether the running average meets a minimum value cut off and a minimum standard deviation cutoff ;
 a current average that meets the cutoffs to a previous[ly]  average that meets the cutoffs;
5) determining whether the device adds new data to  a cumulative sum or restarts from a new baseline based on whether the  current average that meets the cutoffs is higher or lower than the previous  average that meets the cutoffs; and
6) adjusting the cutoff values based on analysis of current fluid output flow rates.

24. (Currently amended) The fluid monitoring system, comprising a device according to claim 1; and
wherein the device is removably attached to (c) a container for collecting a fluid.

36. (Original) The method of claim 31, wherein the algorithm comprises the parameters of:
1) repeating measurements at regular intervals;
2) averaging a series of measurements to provide a running average;
3) determining whether the running average meets a minimum value cut off and a minimum standard deviation cutoff ;
4) comparing  a current average that meets the cutoffs to a previous[ly]  average that meets the cutoffs;
5) determining whether the device adds new data to  a cumulative sum or restarts from a new baseline based on whether the  current average that meets the cutoffs is higher or lower than the previous  average that meets the cutoffs; and
6) adjusting the cutoff values based on analysis of current fluid output flow rates.


Claim Interpretation
The term, “machine learning”, as used in independent claim 1, and several dependents has been construed to include predetermined algorithms that determine whether to keep or discard data based on comparisons of means and standard deviations with thresholds, as suggested by Applicant’s specification (see paragraphs 159-160 of the originally-filed specification, for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-2, 4-10, 12, 15-19, 24-29, 31-37, and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (2017/0136209) in view of Ryan (2009/0076470) further in view of Vancaillie et al. (5,709,670) further in view of Klosterman et al. (2006/0272387).
Regarding claim 1, Burnett et al. disclose a fluid monitoring device, comprising
(a) a support and measurement assembly comprising a support member (collection bag hook 1102, or the entirety of base 1018; see paragraphs 137 and 144; and figure 10A) configured to support (fluid collection bag 1020; see figure 10A; and paragraphs 137 and 144) for collecting fluid and a sensor (piezoelectric transducer element for strain measurements; see paragraph 144) in operational communication with the support member wherein the sensor is configured to measure the weight of the container and fluid collected therein (see paragraph 144) ... ; and
(b) a microcontroller in electrical connection with the sensor, configured to ... receive the electrical signal from the sensor and to use data from the sensor to calculate a volume of the fluid collected in the container ... .

Burnett et al. do not disclose the items shown with highlighting here:
A fluid monitoring device, comprising
(a) a support and measurement assembly comprising a support member configured to support a container for collecting fluid and a sensor in operational communication with the support member wherein the sensor is configured to measure the weight of the container and fluid collected therein and provide an electrical signal proportional to the measured weight; and
(b) a microcontroller in electrical connection with the sensor, configured to signal the sensor to weigh the container periodically, receive the electrical signal from the sensor and to use data from the sensor to calculate a volume of the fluid collected in the container using a pre-programmed machine learning based algorithm.

Ryan discloses a sensor configured to measure the weight of a fluid and provide an electrical signal proportional to the measured weight (see paragraph 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Burnett et al. such that the sensor were configured to provide an electrical signal proportional to the measured weight, similarly to the invention KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Vancaillie et al. disclose a fluid weight or volume measurement system wherein the sensor is commanded to weigh the fluid periodically (see column 9, lines 48-66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Burnett et al. and Ryan such that the microcontroller were configured to signal the sensor to weigh the container periodically, similarly to the invention of Vancaillie et al., in order to obviate errors inherent in any manual recording, as stated by Vancaillie et al. (see column 9, lines 48-53).

Klosterman et al. disclose determining a liquid volume based on measurements, using a pre-programmed machine learning based algorithm (see paragraphs 85-104; and note Examiner’s interpretation of “machine learning”, above, under Claim Interpretation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Burnett et al., Ryan, and Vancaillie et al. such that the calculation of the volume from the sensor data were done using a pre-programmed machine learning based algorithm, similarly to the invention of Klosterman et al., in order to improve the procedure for quantifying a measured liquid volume, as suggested by Klosterman (see paragraph 13).


Regarding claim 2, this combination of references further teaches the fluid monitoring device according to claim 1, wherein the support and measurement assembly comprises a strain gauge load cell to measure the weight and provide the electrical signal (see paragraph 33 of Ryan).
(paragraph 144 of Burnett et al.; and paragraphs 85-104 of Klosterman et al.).
Regarding claim 5, this combination of references further teaches the fluid monitoring device according to claim 1, wherein the algorithm uses at least one of a linearization procedure or a curve fitting procedure (see column 9, lines 48-66 of Vancaillie et al.).
Regarding claim 6, this combination of references further teaches the fluid monitoring device according to claim 1, wherein the algorithm includes a decision tree format (see paragraphs 85-104 of Klosterman et al.).
Regarding claim 7, the fluid monitoring device according to claim 1, wherein the algorithm converts the changing weight of the container into a volume while filtering out signal noise from the clinical environment (see paragraph 144 of Burnett et al., and paragraphs 85-104 of Klosterman et al.).
Regarding claim 8, this combination of references further teaches the fluid monitoring device according to claim 1, wherein the algorithm assesses the validity of each data point (see paragraphs 85-104 of Klosterman et al.).
Regarding claim 9, this combination of references further teaches the fluid monitoring device according to claim 1, wherein the algorithm comprises thesteps of:
1) repeating measurements at regular intervals (see column 9, lines 48-66 of Vancaillie et al.);
2) averaging a series of measurements to provide a running average (see paragraphs 85-104 of Klosterman et al.);
3) determiningwhether the running average meets a minimum value cut off and a minimum standard deviation cutoff (supra);
4) comparing a current average that meets the cutoffs to a previous[ly] that meets the cutoffs (supra);
a cumulative sum or restarts from a new baseline based on whether the current average that meets the cutoffs is higher or lower than the previous that meets the cutoffs (supra); and
6) adjusting the cutoff values based on analysis of current fluid output flow rates (supra).
Regarding claim 10, this combination of references further teaches the fluid monitoring device according to claim 1, wherein the algorithm uses a running average, standard deviation and comparison to previously accepted values to determine fluid output (see paragraphs 85-104 of Klosterman et al.).
Regarding claim 12, this combination of references does not teach the limitations highlighted here:
The fluid monitoring device according to claim 1, further comprising a wireless transceiver for transmitting the volume measurement to a separate device.
Examiner takes official notice that it is well-known and common knowledge to transmit results of a measurement to a separate device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to comprise a wireless transceiver for transmitting the volume measurement to a separate device, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 15, this combination of references further teaches the fluid monitoring device according to claim 1, further comprising a display screen (1110; see paragraph 145 of Burnett et al.) that can display information.
Regarding claim 16, this combination of references further teaches the fluid monitoring device according to claim 15, wherein the information is selected from the group consisting of measured fluid volume, flow rate, function code, identification code, instructions, and any combination thereof (see paragraph 145 of Burnett et al.).
(see paragraph 145 of Burnett et al.).
Regarding claim 18, this combination of references further teaches the fluid monitoring device according to claim 1 further comprising an attachment member (collection bag hook 1102; see figure 10A and paragraph 144 of Burnett et al.) configured to attach the device to a supporting apparatus.
Regarding claim 19, this combination of references further teaches the fluid monitoring device according to claim 18, wherein the attachment member comprises at least one clamp, hook (1102; see paragraph 144 and figure 10A of Burnett et al.), bracket or strap.

Regarding claim 24, this combination of references further teaches the fluid monitoring system, comprising a device according to claim 1; and
wherein the device is removably attached to (c) a container (1020; see figure 10A and paragraphs 137 and 144 of Burnett et al.) for collecting a fluid.
Regarding claim 25, this combination of references further teaches the fluid monitoring device of claim 24, wherein the container is a urine collection container (see paragraphs 137 and 144 of Burnett et al.), pericardial fluid collection container, pleural fluid collection container, or a handheld urinal.
Regarding claim 26, this combination of references further teaches the fluid monitoring device of claim 24, wherein the container is operationally connected to a fluid collecting device selected from the group consisting of a urine catheter (Foley catheter; see paragraph 137 and figure 10A of Burnett et al.), pericardial drain, chest tube, and Jackson-Pratt drain.
Regarding claim 27, this combination of references further teaches the fluid monitoring device of claim 24, wherein the fluid measured is urine (see paragraphs 137 and 144 of Burnett et al.), pericardial fluid, pleural fluid, blood, or blood serum.
(1110; see paragraph 145 of Burnett et al.), or transmitted via Wi-Fi over the internet to a dedicated local server or a cloud based system and accessed from a secure website, or directly integrated into an electronic medical record system.
Regarding claim 29, this combination of references further teaches a method of measuring a fluid volume, comprising:
providing a fluid measuring device according to claim 1 (see the foregoing rejection of claim 1);
contacting a fluid collection container with the fluid measuring device in a manner configured to enable weighing of the container and fluid collected therein (see paragraph 144 of Burnett et al. and paragraph 33 of Ryan);
collecting a fluid in the fluid collection container (see paragraph 137 of Burnett et al.);
measuring the weight of the fluid collection container and the fluid collected therein (see paragraph 144 of Burnett et al. and paragraph 33 of Ryan) and converting the weight measurement to an electrical signal proportional to the weight using the sensor (see paragraph 33 of Ryan);
sending the electrical signal to the microcontroller (paragraph 145 of Burnett et al. and paragraph 33 of Ryan); and
calculating a volume of the fluid as it collects in the container based on data from the sensor (see paragraph 144 of Burnett et al.).

Regarding claims 31-37, see the foregoing rejections of claims 4-10.
Regarding claims 39-41, see the foregoing rejections of claims 25-27.
Regarding claim 42, this combination of references further teaches the method of claim 29, further comprising calculating a flow rate of the fluid as it collects in the container based on data from the sensor (see column 9, lines 48-66 of Vancaillie et al.).
Regarding claim 43, see the foregoing rejection of claim 28.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (2017/0136209) in view of Ryan (2009/0076470) further in view of Vancaillie et al. (5,709,670) further in view of Klosterman et al. (2006/0272387), further in view of Gelfand et al. (2006/0270971).
See the foregoing rejection of claim 1, for limitations recited therein.
Regarding claim 3, the combination of references relied upon in the rejection of claim 1 does not teach the limitations in highlighting here:
The fluid monitoring device according to claim 1, wherein thesensor comprises a bending beam load cell or a tension load cell capable of translating up to 10kg of force with an accuracy of 1-2 g into an electrical signal.
Gelfand et al. disclose the capacity of a load cell being a result-effecitve variable (paragraph 86).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that thesensor comprised a bending beam load cell or a tension load cell capable of translating up to 10kg of force, similarly to the invention of Gelfand et al., because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Klosterman et al. disclose the error bar of a load cell being a result-effective variable (paragraph 68).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that thesensor comprised a bending beam load cell or a tension load cell capable of translating up to 10kg of force with an accuracy of 1-2 g into an electrical signal, similarly to the invention of Klosterman et al., because because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

s 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (2017/0136209) in view of Ryan (2009/0076470) further in view of Vancaillie et al. (5,709,670) further in view of Klosterman et al. (2006/0272387), further in view of Merz et al. (8,233,957).
Regarding claims 13-14, see the foregoing rejection of claim 1 for limitations recited therein.
Regarding claim 13, the combination of references relied upon in the rejection of claim 1 does not teach the limitations in highlighting here:
The fluid monitoring device according to claim 1, wherein the microcontroller includes software programmed to transmit the volume measurement with a unique identifier to distinguish the volume transmitted by the fluid monitoring system from data transmitted by other monitoring systems.
Merz et al. discloses a microcontroller including software programmed to transmit a measurement with a unique identifier to distinguish the data transmitted ... from data transmitted by other monitoring systems (see column 8, lines 6-12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the microcontroller includes software programmed to transmit the volume measurement with a unique identifier to distinguish the volume transmitted by the fluid monitoring system from data transmitted by other monitoring systems, similarly to the invention of Merz et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 14, see the foregoing rejection of claim 13.




Allowable Subject Matter
Claims 20-23, 30, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "vertically positioning the device so that 1) the device is mounted sufficiently high ... the collection container can hang freely from the support member ... ; and 2) the device is adjusted rotationally so that the principal axis of the load cell is directed vertically", in combination with the remaining claim elements as set forth in claim 20, and claims 21-23 depending therefrom. 
The prior art does not disclose or suggest, "positioning the device vertically so that 1) the device is mounted sufficiently high ... the collection container can hang freely from the support member ... ; and 2) the device is adjusted rotationally to be in a configuration wherein the principal axis of the load cell is directed vertically and maintains the weight of the fluid collection container aligned with the principal axis", in combination with the remaining claim elements as set forth in claim 30.
The prior art does not disclose or suggest, "wherein (a) if the new interval weight is positive, then the new interval weight is added to the cumulative weight; or (b) if the new interval weight is negative, then the device records the new interval weight as a new zero and the cumulative weight is unchanged", in combination with the remaining claim elements as set forth in claim 38.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852